Citation Nr: 1548991	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-08 554	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active military duty from August 1966 to August 1969, including service in Vietnam.  His military occupational specialty was vehicle driver.  He was not awarded any medals indicative of combat.  

This matter was originally denied by a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran timely appealed, and the issue was denied by the Board of Veterans' Appeals (Board) in April 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the denial and remanded the case back to the Board for additional development in a March 2015 Order based on a March 2015 Joint Motion for Partial Remand (Joint Motion).  

In July 2015, the Board denied claims for entitlement to service connection for skin disability, low back disability, radiculopathy of the left leg, numbness of the right leg, and numbness of the left foot.  The Board remanded the issue of entitlement to service connection for a psychiatric disability, to include PTSD, back to the RO to obtain a psychiatric evaluation with nexus opinion.  A VA psychiatric examination with nexus opinion was obtained in September 2015.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge sitting at the RO in July 2010, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the March 2015 Joint Motion, the April 2014 Board denial of entitlement to service connection for a psychiatric disability, to include PTSD, failed to address the Veteran's hearing testimony in July 2010 in which he reported fear of hostile military or terrorist activity and whether this can be considered a stressor adequate to support a diagnosis of PTSD, in accordance with § 3.304(f)(3) (2015).  While the November and December 2011 VA examination and opinion on file addressed the Veteran's stressor related to the death of fellow soldiers while in a convoy in Vietnam on which the Veteran was supposed to go but did not go because he went to the dentist, this opinion did not address the Veteran's contentions related to his fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy.  In response to the March 2015 Joint Motion and Court Order, the Board remanded this case in July 2015 for an additional opinion.  An examination and nexus opinion were obtained from a VA psychiatrist in September 2015.  Unfortunately, while the September 2015 opinion discussed the Veteran's stressor involving his absence from the convoy when it was hit by enemy rockets as a possible stressor adequate to support a diagnosis of PTSD, it did not specifically discuss the Veteran's fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy as a stressor adequate to support a diagnosis of PTSD.

Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain additional written clarification from the VA psychiatrist who provided the September 2015 opinion on whether the Veteran's fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a subsequent convoy is adequate to support a diagnosis of PTSD. Based on a review of the evidence of record, the examiner will provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claim of fear of hostile military or terrorist activity due to the possibility of being hit by enemy rockets while in a truck convoy after the incident in which 7 people were killed is an adequate stressor to support a diagnosis of PTSD.  The examiner will discuss whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, whether the stressor is sufficient to have caused PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  The examiner must acknowledge and reiterate the relevant history supporting his conclusions.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner determines that another examination is necessary, one should be scheduled, but the Veteran should not be scheduled for an examination unless the examiner determines it is needed.

A complete rationale must be provided for any opinion offered.

2.  If the examiner who evaluated the Veteran in September 2015 is not available, the AMC/RO will obtain the above opinion from another appropriate medical professional after review of the entire record.  

If the examiner determines that another examination is necessary, one should be scheduled, but the Veteran should not be scheduled for an examination unless the examiner determines it is needed.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for a psychiatric disability, to include PTSD, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

